BioCancell Therapeutics, Inc. BioCancell Therapeutics Inc. Targeted Cancer Therapy Uri Danon, CEO October 2010 2 This presentation contains forward-looking statements within the meaning of the Federal Securities Laws and the Israeli Securities Laws that involves risks and uncertainties . These forward-looking statements, relate to, without limitation, statements about our market opportunities, our strategy, our competition, the further development and potential safety and efficacy of our products, our projected revenue and expense levels and the adequacy of our available cash resources. Drug discovery and development involve a high degree of risk. Factors that might cause material differences include, among others, risks relating to: the successful preclinical development of our product candidates; the completion of clinical trials; the successful completion of the process with the FDA, foreign regulatory bodies and other governmental regulation, including the FDA`s review of any filings we make in connection with the treatment protocol; uncertainties related to the ability to attract and retain partners for our technologies and products under development; and other factors described in our public filings. This presentation does not constitute or form part of, and should not be construed as constituting or forming part of, any offer or invitation to sell or issue, or any solicitation of any offer to purchase or subscribe for, any shares in the Company, nor shall any part of this presentation nor the fact of its distribution form part of or be relied on in connection with any contract or investment decision relating thereto, nor does it constitute a recommendation regarding the securities of the Company. Although we believe that the expectations reflected in these forward-looking statements are based upon reasonable assumptions, no assurance can be given that such expectations will be attained or that any deviations will not be material. No reliance may be placed for any purposes whatsoever on the information contained in this presentation or on its completeness. No representation or warranty, express or implied, is given by or on behalf of the Company and/or its subsidiaries or any of their directors, officers or employees or any other person as to the accuracy or completeness of the information or opinions contained in this presentation and no liability whatsoever is accepted by the Company and/or its subsidiaries, or any of their members, directors, officers or employees or any other person for any loss howsoever arising, directly or indirectly, from any use of such information or opinions or other wise arising in connection therewith. Safe Harbor 3 BioCancell Overview •DevelopingTargeted Cancer Therapy by innovative mechanism of action, based on Professor Avraham Hochberg’s research •Product candidate BC-819 in phase IIb for bladder cancer, phase
